Citation Nr: 9936112	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION


The veteran had active service from February 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
varicose veins.  A hearing was held in August 1999 at the VA 
Central Office in Washington, D.C. before C.W. Symanski, who 
is the member of the Board rendering the final determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 1999).

In May 1953 the veteran initially filed a claim for service 
connection for varicose veins in the right leg.  In a letter 
dated in October 1953, the RO notified the veteran that in 
order for action to be taken on his claim, he would have to 
submit medical evidence to establish the continuity of 
varicose veins from the time of his discharge from service 
until the present date.  The veteran was advised that if no 
reply was received within 60 days from the date of the 
letter, it would be presumed that he did not desire to 
prosecute his claim.  In November 1953 he submitted medical 
evidence from a private physician.  In a letter dated in 
December 1953 the RO acknowledged receiving medical evidence 
from the veteran showing that he had been treated for 
varicose veins since his discharge from service, but notified 
the veteran that he would also have to submit evidence 
sufficient to establish service incurrence of varicose veins.  
He was again advised that if no reply was received within 60 
days from the date of the letter, it would be presumed that 
he did not desire to prosecute his claim.  No response from 
the veteran was received, and in a letter dated in February 
1954 the RO notified that him that since he failed to submit 
the requested evidence, it was necessary to disallow his 
claim.  It appears that the RO considered the veteran's claim 
to be an abandoned claim, as the RO notified him that 
"further action may be taken on [his] claim provided [he] 
comply with the request within one year from the date of the 
initial notice to [him] requesting the evidence".  The RO 
also notified him that "[a]fter the expiration of this one 
year period, it will be necessary that the evidence be filed 
if further consideration is desired and should benefits then 
be determined to be payable, the effective date thereof 
cannot be prior to the date of the filing of such evidence".  


FINDINGS OF FACT

1.  There is competent medical evidence showing that the 
veteran has varicose veins.

2.  The veteran reported that he began showing manifestations 
of varicose veins during service.

3.  There is medical evidence which tends to show that the 
veteran's varicose veins are related to his service.


CONCLUSION OF LAW

The claim of entitlement to service connection for varicose 
veins is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or 


otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence of noting is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one as to which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

There is medical evidence showing that the veteran has 
varicose veins; thus, the first requirement for establishing 
a well-grounded claim of service connection has been 
established.  Caluza, supra.  As to the second requirement of 
Caluza, there must also be evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  The veteran contends that he had symptoms of 
varicose veins during service and received treatment for 
these symptoms during service.  He also contends that he has 
had varicose veins since service.  As noted above, 
evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded.  Thus, his contentions that he had varicose veins 
during service are sufficient to satisfy the second 
requirement of Caluza, so as to well-ground the claim.  
Received in November and December 1999 by the Board, along 
with a waiver of initial review by the RO, were letters from 
John G. Karle, M.D., in which he opined that the veteran's 
varicosities were not a pre-existing condition and were the 
result of the veteran's service activities, including long 
periods of standing on hard concrete surfaces.  Thus, the 
third requirement of Caluza is satisfied as there is medical 
evidence that tends to show a nexus between the veteran's 
current disability and service.  



ORDER

The claim of entitlement to service connection for varicose 
veins is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
varicose veins is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.  

The veteran contends that he began showing manifestations of 
varicose veins during service and that when he sought 
treatment for his varicose veins during service, he was given 
an Ace bandage to wrap his legs.  He also contends that he 
had varicose veins at the time of his discharge from service, 
but chose not to have surgery at that time because the 
recovery time would have been to long.  

In November and December 1999 the veteran submitted a medical 
opinion from John G. Karle, M.D.  Dr. Karle reported that he 
saw the veteran as a patient on several occasions from 1955 
through 1961, and on the first examination, it was noted that 
he had bilateral varicose veins of his lower extremities.  
Dr. Karle opined that the veteran's varicosities were not a 
pre-existing condition, but were the result of his service 
activities, such as standing for long periods on hard 
concrete surfaces.  The Board notes that while Dr. Karle has 
provided his opinion, the rationale and basis for the opinion 
is not given.  Additionally, although Dr. Karle indicated 
that he treated the veteran from 1955 to 1961, no such 
treatment records have been associated with the claims 
folder.  Previously of record were statements from Dr. 
Trippe, who worked with Dr. Karle, and who reported the 
presence of varicose veins on examination in October 1953.  
The Board therefore finds that further development of the 
evidence to include a VA examination and opinion by an 
appropriate specialist is also necessary.  

In August 1999 the veteran testified that he received 
treatment for his varicose veins at the Erie, Pennsylvania VA 
Hospital.  A review of the record shows that there are no VA 
treatment records in the claims folder.  As VA treatment 
records are considered to be constructively of record, and 
may be relevant to the instant claim, the RO should obtain 
complete VA treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In March 1998 the RO received a response from the National 
Personnel Record Center (NPRC) in which the NPRC indicated in 
part that it needed to know the veteran's complete 
organization that he was assigned to at Chanute AFB in the 
Spring/Summer 1949.  There is no indication that this request 
by the NPRC has been followed up on, and in the Board's 
judgment this should be accomplished.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should provide the NPRC with 
the information pertaining to the 
veteran's assigned organization in the 
Spring/Summer 1949, as requested by the 
NPRC in March 1998.  

2.  After obtaining any necessary 
releases from the veteran, the RO should 
attempt to obtain copies of complete 
records of treatment from Dr. Trippe and 
Dr. Karle since 1953 and the treatment 
records from the Erie VA Hospital.  All 
records obtained should be associated 
with the claims folder.

3.  The veteran should then be afforded 
an appropriate VA examination to 
determine the nature and probable 
etiology of his varicose veins.  The 
claims folder, including any additional 
treatment records associated with the 
file, must be available for review by the 
examiner prior to evaluating the veteran.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's varicose veins are 
related to service activities, such as 
standing for long periods on hard 
concrete surfaces.  The examiner should 
explain the rationale for any opinion 
expressed.

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious ~handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals





 



